       Case: 3:20-cv-01076-JJH Doc #: 8 Filed: 05/20/20 1 of 3. PageID #: 59



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


  NINTENDO OF AMERICA INC.

          Plaintiff,                                              CIVIL ACTION NO.: 3:20-
                                                                  CV-01076
          v.
                                                                  JUDGE HELMICK
  TOM DILTS, JR., et al.

          Defendants.




 MOTION TO APPEAR PRO HAC VICE AS COUNSEL FOR PLAINTIFF NINTENDO
                        OF AMERICA INC.

       Pursuant to Local Rule 83.5(h) of the United States District Court, Northern District of

Ohio, Plaintiff Nintendo of America Inc. (“Plaintiff”) hereby moves for the admission pro hac vice

of Christopher S. Lindsay, an attorney with the law firm of Jenner & Block LLP, as counsel for

Plaintiff. Christopher S. Lindsay is a member in good standing of the Supreme Court of California,

the United States District Court for the Central District of California, the United States District

Court for the Southern District of California, the United States District Court for the Northern

District of California, and the United States Court of Appeals for the Ninth Circuit. A declaration,

containing the information required by Local Rule 83.5(h), accompanies this motion.
       Case: 3:20-cv-01076-JJH Doc #: 8 Filed: 05/20/20 2 of 3. PageID #: 60



Dated: May 20, 2020                         Respectfully submitted,


VORYS, SATER, SEYMOUR                       JENNER & BLOCK LLP
AND PEASE LLP


 /s/ Kimberly Weber Herlihy                  /s/ Alison I. Stein

Kimberly Weber Herlihy                      Alison I. Stein (Pro Hac Vice Pending)
Elizabeth S. Alexander                      Cayman C. Mitchell (Pro Hac Vice Pending)*
52 East Gay Street                          919 Third Avenue
Columbus, Ohio 43215                        38th Floor
Telephone: (614) 464-6400                   New York, NY 10022
Facsimile: (614) 464-6350                   Telephone: (212) 891-1600
kwherlihy@vorys.com                         Facsimile: (212) 891-1699
esalexander@vorys.com                       astein@jenner.com
                                            cmitchell@jenner.com

                                            Christopher S. Lindsay (Pro Hac Vice Pending)
                                            633 West 5th Street, Suite 3600
                                            Los Angeles, CA 90071
                                            Tel: 213.239.5100
                                            clindsay@jenner.com

                                            Attorneys for Plaintiff Nintendo of America Inc.




                                            *Admitted only in Massachusetts, not admitted
                                            in New York. Practicing under the supervision
                                            of the partnership of Jenner & Block LLP




                                        2
       Case: 3:20-cv-01076-JJH Doc #: 8 Filed: 05/20/20 3 of 3. PageID #: 61




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 20, 2020, I served the foregoing by certified mail on the
following:

Tom Dilts, Jr.
16405 Maureen Dr.
Kenton, OH 43326

Uberchips, LLC
16405 Maureen Dr.
Kenton, OH 43326


                                             /s/ Kimberly Weber Herlihy
                                             Kimberly Weber Herlihy
